DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 20 April 2021. 
Claims 4, 10, and 16 were canceled. Claims 1, 6-8, 11-13, and 18 were amended. Claims 1-3, 5-9, 11-15, 17, and 18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “wherein at least one of the stored notifications requires”. However, Claim 1 does not provide any express antecedent basis for “the stored notifications.” The sole prior reference to any notification is where the claim recites “wherein the customized shopping preference data set is solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data.” This disclosure references types 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, 11-15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 7 and 13, recites in part, a method comprising: establishing one or more communication links with one or more vendor systems based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data, wherein at least one of the store notifications requires a match to a consumer input for a seasonal attribute and a selected color, style, and size for the selected brand data; generating in real time, an arrangement of a layout based on a real time correlation of any of a plurality of items at the one or more linked vendor systems matching the consumer characteristic data, the selected category-and-subcategory data for the selected brand data, and stored layout structure data; and providing the real time generated layout to a consumer associated with the digital identifier. These limitations set forth a concept of collecting consumer preference and product information to generate and provide a layout of product information to a consumer, which is a marketing and advertising activity. Because the claims 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. The claims recite a computing device, or an apparatus comprising a processor and a memory, or a non-transitory computer readable medium, which are all recited at an extreme level of generality and are interpreted as a generic computing device used to implement the abstract idea. However, using a generic computing device to implement an abstract idea does not on its own integrate an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional element of storefront graphical user interface. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment of e-commerce interfaces. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of communicating with computing systems and providing information to computing devices. This additional element does not reflect any improvement to technology, does not require a specific machine, does not effect a transformation of a particular article, and does not meaningfully limit the abstract idea. Instead, this additional element only generally links the abstract idea to the technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computing device, the storefront graphical user interface, and the communication with a computing system and a consumer device, only generally link the abstract idea to the technological environment of e-commerce. As such, the combination of additional elements does not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the receiving or transmitting data over a network as a well-understood, routine, and conventional computer function. As such, this additional element does not amount to significantly more. As previously noted, when considered as a combination, the additional elements only generally link the abstract idea to the technological environment of e-commerce. However, per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be not enough to qualify as “significantly more”. As such, the combination of additional elements does not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 only further narrow the identified abstract idea, and do not set forth any more additional elements. The previously identified additional elements continue to fail to integrate the narrowed abstract idea into a practical application. As such, the claims remain directed to an abstract idea. The previously identified additional elements continue to fail to amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1). 

Regarding Claim 1, 7, and 13: Moss discloses a method comprising:
establishing, by a computing device, one or more communication links with one or more vendor computing systems (Cairo web crawlers monitor a targeted list of retailer and newspaper websites for new postings and/or changes to the retailer's ad circular images and content. See at least [0352]. Also: The web crawler attempts to automatically extract the following information for each new retailer based on selected category-and-subcategory data for selected brand data in a customized shopping preference data set associated with a digital identifier, wherein the customized shopping preference data set is solely based on consumer input data associated with the digital identifier and comprises the selected category-and-subcategory data for the selected brand data, consumer characteristic data, and one or more types of notifications related to the selected category-and-subcategory data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search).See at least [0214]. Also: They have full access to advanced search and can even create and maintain Cairo Ad Alerts (provided that they provide an email address and register as Cairo members). See at least [0195]. Also: Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See at least [0207]. Also: To create the new ad alert, the consumer reviews the search terms and product information, makes any changes or adds any additional information, specifies the acceptable price range for Cairo to alert the consumer via email, and presses "Save". See at least [0208]. Also: See Fig. 19: Note that the user may specify “Product Category”, “Sub-Category”, and “Brand”). 
wherein at least one of the store notifications requires a match to a consumer input for an attribute for the selected brand data (Cairo Ad Alerts are created as an extension to Cairo Search. When the consumer views the Cairo Search Results or Search Results by Retailer pages, a button is provided titled "Monitor Ads and Alert Me". When the consumer presses that button, the New Ad Alert pop-up is displayed corresponding to the current search terms and/or parameters as shown in FIG. 19. See 
generating in real time, by the computing device, an arrangement of a layout of a customer curated storefront graphical user interface based on a real time correlation of any of a plurality of items at the one or more linked vendor systems matching the consumer characteristic data, the selected category-and-subcategory data for the selected brand data, and stored interface layout structure data; and providing, by the computing device, the real time generated layout of the customer curated storefront graphical user interface to a consumer device associated with the digital identifier (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]).
a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions (server. See at least [1163])
a non-transitory computer readable medium having stored thereon instructions (computer-readable medium having computer program instructions. See at least Claim 16). 

Moss does not appear to disclose a match to a seasonal attribute and a selected color, style, and size 
to a seasonal attribute and a selected color style and size (Based upon the shopper's selections (e.g., using the advanced filter and vendor selection tools described below), the scrolling screen displays a fraction of the thousands of items in the database. See at least [0025]. Also: Shoppers can use advanced filters to choose color/color combinations, fabric, pattern, occasion, style, size, season, LIPs, and the like. Channel drop down boxes may be provided in each row to select different fashion vendors (and/or their brands) to further narrow the selections to meet the shopper's desires. See at least [0026]. Also: Shoppers will shop by advanced filters (located in the "Shop By" drop down box in upper right hand corner on the mix and match page, for example) based on their desired taste ( color/color combinations, fabric, pattern, occasion, style, size, season, LIPs, etc.,) and then select which fashion vendor and their respective brands and items they want to shop by. … The filter selection tool in the upper right hand corner can also be located anywhere on the mix and match page since it is a key tool that enhances the shopping experience and helps the shopper narrow the search for the apparel/accessory item or items that they are looking for. See at least [0044]). 
Moss provides a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s season, color, style, and size criteria can be seen as an improvement. However, Felder demonstrates that the prior art already knew of season, color, style, and size criteria in the searching for retail products. One of ordinary skill in the art could have easily applied Felder’s criteria to Moss’s alert system by allowing users to set alerts based further on season, color, style, and size criteria. Further, one of ordinary skill in the art would have recognized that such an application of Felder would have predictably resulted in an improved system which would let shoppers set more narrow alerts and which would enhance the shopping experience (Felder, [0044]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder. 

Regarding Claim 2, 8, and 14: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses identifying, by the computing device, when one of the plurality of items at one of the vendor computing system satisfies one of the types of notifications based on the consumer characteristics data, the selected category-and-subcategory data, and the at least one other attribute; and transmitting, by the computing device, a generated electronic announcement to the consumer device associated with the digital identifier based on the identified one of the plurality of items at one of the vendor computing system that satisfies one of the types of notifications (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is updated in response to the changes in the retail information. See at least [0008]).

Regarding Claim 6, 12, and 18: Moss in view of Felder teaches the above limitations. Moss does not explicitly disclose identifying, by the computing device, when to target the consumer device associated with the digital identifier for electronic advertisement data for one of the items based on the customized shopping preference data set; and providing, by the computing device, the electronic advertisement data in the layout of the customer curated storefront graphic user interface (The consumer can view a list of currently active ad alerts, including the product search terms, the specified price range, and the lowest currently advertised price (see FIG. 20). See at least [0216] and Fig. 20. Also: Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. The email contains a link to the Cairo Ad Alerts page which shows the current status of all their active ad alerts, including the most relevant product match and the current lowest advertised price for each item. See at least [0214]. Also: The plurality of web sites are monitored on an ongoing basis to detect changes in the retail information. The database is any electronic promotional data, including raw product and pricing data. Moss’s determining that a user is interested in a product based on the user submitted alert request thus reads on “identifying when to target the consumer device associated with the digital electronic identifier for electronic advertisement data for one of the items based on the customized shopping preference data set”, and Moss’s provision of product and providing data to a user via the alerts page reads on “providing the electronic advertisement data in the layout of the customer curated storefront electronic interface”). 

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Popovitch (US 2004/0024682 A1). 

Regarding Claim 3, 9, and 15: Moss in view of Felder teaches the above limitations. Additionally, Moss discloses wherein the one or more types of notifications further comprise: a sale notification for one of the plurality of items that in one of the selected categories and subcategories for the selected brand data (Based on search criteria specified in the consumer's ad alerts, Cairo monitors all new ads to determine whether any meet the consumer's criteria, for both product and price range. The consumer's zip code is used to determine whether an ad is local to the consumer (as described for Cairo Search). The consumer is notified via email when new ads that meet the criteria are found. See at least [0214]). Moss does not explicitly disclose a new release notification for a new one of the plurality of items that in one of the selected categories and subcategories for the selected brand data; and
Popovitch teaches a new release notification for a new one of the plurality of items (the notification request, the user is asking the online marketplace to notify him whenever a new item matching the specified query is added in the online marketplace. See at least [0073], Also: (a) receiving and storing notification requests submitted by the users of the online marketplace (b) when a new item is offered for sale in the online marketplace, notifying the users who have submitted notification requests 
Moss and Felder suggest a system which allows users to define preferences that are used to provide price based alerts to a user, upon which the claimed invention’s further use of new item alerts can be seen as an improvement. However, Popovitch demonstrates that the prior art already knew of new item alerts based on user specified preferences. One of ordinary skill in the art could have easily incorporated Popovitch’s new item alert into the system of Moss and Felder based on Moss’s collected item preference information. One of ordinary skill in the art would have recognized that such an application of Popovitch would have predictably resulted in an improved system which would let users set alerts from not yet existing products. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Moss and the teachings of Felder and Popovitch. 

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2005/0160014 A1) in view of Felder (US 2012/0197755 A1), and further in view of Keil et al. (US 2006/021862 A1). 

Regarding Claim 5, 11, and 17: Moss in view of Felder teaches the above limitations. Moss does not explicitly disclose determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least the customized shopping preference data set.
However, Keil teaches determining an amount of at least one of the items at one of the vendor computing systems to manufacture based on at least a customized shopping preference data set (Preference information can be used to determine the popularity and desirability of particular product attributes and attribute levels to such consumers. Therefore, preference information may allow a manufacturer to choose product configurations as well as production amounts and prices for each product configuration that maximize overall profit. See at least [0006]). 
Moss and Felder suggest a system which allows users to define preferences that are used to provide alerts to a user, upon which the claimed invention’s use of preferences to determine an amount of . 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 8, 11, and 12: Applicant has amended claims 8, 11, and 12 to correct the antecedent basis confusion. 
Examiner’s Response: Applicant's amendments filed 20 April 2021 have been fully considered and they resolve the identified issue. The prior 112(b) rejections are withdrawn. 

Applicant’s Argument Regarding 102 and 103 Rejections of claims 1-18: Moss, Popovitch, Gupta, and Keil, alone or in combination, do not disclose or suggest “wherein at least one of the store notifications requires a match to a consumer input for a seasonal attribute and a selected color, style, and size for the selected brand data” as recited in claims 1, 7, and 13. 
Examiner’s Response: Applicant's arguments filed 20 April 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 7, and 13. 

Applicant’s Argument Regarding 101 Rejections of claims 1-18: Similar to this USPTO Subject Matter Eligibility Example 37, the claimed technology also generally relates to an arrangement method relating to a graphical user interface. Accordingly, in the same manner that Example 37 recited a practical 
Examiner’s Response: Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive. Example 37, Claim 1 was not identified as eligible because it “generally relates to an arrangement method relating to a user interface”. Instead, as explained in the subject matter eligible examples, Example 37, Claim 1 “recites a specific manner of automatically displaying icons to the user based on usage.” The present claims do not include an analogous specificity. Further, more of the present claims are properly considered part of the identified abstract idea, than the analogous claims of Example 37, Claim 1, because the present claims are so much closer tied to commerce and methods of organizing human activity. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the Office Action dated 20 November 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-04-27